DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 
Response to Amendments
Claims 6, 8, 10-15 are canceled. Claims 21-28 are newly submitted on 11/23/2020 and 3/25/2021. Claims 1-5, 7, 9, and 16-28 are pending and subject to examination.
Because claim 15 is canceled, the 35 U.S.C. 112(a) and 112(b) rejections are withdrawn.
Because independent claims 1, 16, and 24 recite that the spinning device comprises first and second sub-spinning portions, the 35 U.S.C. 112(f) interpretation of “spinning device” is withdrawn.

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive, for reasons below.
Applicant’s arguments with respect to claims 1, 16, and 24 have been considered but are moot because the new ground of rejection does not rely on any combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Restriction/Election
Applicant’s election without traverse of Invention I (claims 1-5, 7, 9, and 16-23) in the reply filed on 3/25/2021 is acknowledged.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
First sub-spinning portion in claims 1, 4, 9, 16, 19, 21-23;
Second sub-spinning portion in claims 1, 4, 9, 16, 19, 21, 24;
Control device in claims 16, 20;
Communication device in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For example:
First sub-spinning portion is interpreted as requiring the structures of a roller or a sub-roller (see, e.g., claim 5, para. 0021), and equivalents thereof;
Second sub-spinning portion is interpreted as requiring the structures of a roller or a sub-roller (see, e.g., claim 5, para. 0021), and equivalents thereof;
Control device is interpreted as requiring the structures of a computer (see para. 0023), and equivalents thereof;
Communication device is interpreted as requiring the structures of a communication interface in a computer (see para. 0049), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9, and 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claims 1, 4-5, 16, 19, 21, 23-26, and 28 recite the modifier “first and second” for modifying various nouns (e.g., “first and second sub-spinning portions,” “first and second objects,” “first and second directions,” “first and second speeds,” “first and second rollers”). It’s unclear whether a noun modified by “first” is singular or plural (e.g., first object or first objects) and whether a noun modified by “second” is singular or plural (e.g., second object or second objects). Given this ambiguity, all instances of “first and second” should be separated into two respective modifiers (e.g., “a first sub-spinning portion and a second sub-spinning portion,” “a first object and a second object,” “a first direction and a second direction,” “a first speed and a second speed,” “a first roller and a second roller”).
Likewise, the modifier “first, second, and third” in claim 28 is ambiguous for the same reason and should be separated into three respective modifiers (e.g., “a first roller, a second roller, and a third roller”).
Claim 1 recites the limitation "the first sub-spinning portion" and “the second sub-spinning portion” in line 8-9.  There is insufficient antecedent basis for this limitation in the claim. The claim earlier recites “first and second sub-spinning portions.”
This rejection also applies to claim 9 (see line 1-2); claim 16 (see line 10-11); claim 22 (see line 1); claim 23 (see line 1); claim 24 (see pg. 5 line 4-6); claim 25 (see line 1); claim 27 (see line 1); claim 28 (see line 1).
Claim 9 recites “another direction that the plurality of objects are aligned” at line 3. It’s unclear if there’s already a first direction that the plurality of objects are aligned, or if “another direction” just means it’s not the same as the direction along which the first sub-spinning portion and the second sub-spinning portion are aligned. For examination purpose, it’s interpreted as “a
Claim 22 recites the limitation "the first direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 21, which claim 22 depends on, recites “first and second directions.”
Claim 22 recites the limitation "the first object" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claims 1 and 21, which claim 22 depends on, recites “first and second objects.”
Claim 28 recites the limitation "the first and second rollers" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim earlier recites “first, second, and third rollers.”
Claim 28 recites the limitation "the third roller" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The claim earlier recites “first, second, and third rollers.”
Any dependent claim not specifically rejected above is hereby rejected because it depends on a claim rejected under 112(b) above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7, 9, 21, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US PGPUB 20060137713), in view of MATSUSHITA (Japanese Publication JP2002231690, as translated by Espacenet).
Regarding claim 1, KIM teaches an apparatus for processing a plurality of objects (an apparatus for processing a plurality of wafers, abstract, para. 0011, 0026, claim 6, fig. 5 provided below; see also annotated fig. 1 below).

    PNG
    media_image1.png
    603
    656
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    617
    750
    media_image2.png
    Greyscale
 
The preamble is non-limiting, because the phrase “for processing a plurality of objects” only recites the purpose of intended use of the claimed invention, and the body of claim 1 fully and intrinsically sets forth all of the limitations of the claimed invention. See MPEP § 2111.02(II). For example, the “processing agent” recited in the body can perform “processing.” Moreover, the “plurality of objects” are not requisite structures of the claimed apparatus, but 
KIM’s apparatus comprises: 
a non-rotatable rod (guide 140, see fig. 5, annotated fig. 1 above) configured to contact and hold the plurality of objects (guide 140 can support a plurality of wafers at the same time, para. 0026, 0029);
a tank (bath 110, fig. 5, para. 0024-25) comprising a processing agent (various solutions such as dilute HF, HCl, ozone, and DI water supplied into bath 110, para. 0025) and configured to receive the non-rotatable rod (guide 140 positioned inside bath 110, see fig. 5, para. 0025);
a spinning device (roller 150, fig. 5, para. 0029) configured to contact the plurality of objects and to spin the plurality of objects (rotating a number of wafers in different directions, claim 15, para. 0013, 0029) to disturb a flow field of the processing agent (rotating wafers while supplying a liquid into bath 110, see abstract, para. 0012, 0028, 0030, 0032; a person having ordinary skill in the art would understand that supplying the liquid forms a flow field);
wherein the spinning device comprises first and second sub-spinning portions (roller 150 comprises a plurality of roller sections, para. 0029, annotated fig. 1 above; a first roller section can be considered the first sub-spinning portion and a second roller section can be considered the second sub-spinning portion) in contact with edges of first and second objects of the plurality of objects, respectively (see annotated fig. 1 above; para. 0029, the roller sections rotate wafers in different directions).
The phrase “configured to contact and hold the plurality of objects” is interpreted as intended use because it’s directed to how the non-rotatable rod is used without imposing any 
The phrase “configured to receive the non-rotatable rod” is interpreted as intended use because it’s directed to how the tank is used without imposing any structural requirement. KIM’s bath 110 performs or is capable of performing the recited function(s), as explained above.
The phrase “configured to contact the plurality of objects and to spin the plurality of objects to disturb a flow field of the processing agent” is interpreted as intended use because it’s directed to how the spinning device is used without imposing any structural requirement. As explained above, the plurality of objects are articles worked upon by the apparatus. Nonetheless, KIM’s roller performs or is capable of performing the recited function(s), as explained above.
The phrase “in contact with edges of first and second objects of the plurality of objects, respectively” is interpreted as intended use because it’s directed to how the first and second sub-spinning portions are used without imposing any structural requirement. As explained above, the plurality of objects are articles worked upon by the apparatus. Nonetheless, KIM’s roller sections perform or are capable of performing the recited function(s), as explained above.
It’s reasonably expected that the first sub-spinning portion (a first roller section) is laterally aligned to and disconnected from the second sub-spinning portion (a second roller section). KIM already teaches a plurality of roller sections configured to rotate wafers in contact therewith in different directions (para. 0029). A person having ordinary skill in the art would understand that if two roller sections are connected, they would rotate in the same direction; thus, to rotate in different directions, the roller sections would be disconnected. Moreover, KIM 
Alternatively, if having the first sub-spinning portion laterally aligned to and disconnected from the second sub-spinning portion is not clearly envisaged within the teachings of KIM, it still would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to do so, with reasonable expectation of rotating wafers, for several reasons.
First, making something separable is considered obvious, MPEP § 2144.04.V.C., and KIM already teaches a plurality of roller sections. The roller sections as disconnected from each another would still perform the same function as before (e.g., rotating wafers), thus yielding predictable results. 
Second, because KIM teaches that it’s desirable to position roller 150 (which comprises a plurality of roller sections) at the bottom surface of the bath (para. 0026), so positioning those roller sections at the bottom surface of the bath would mean they are laterally aligned. Moreover, rearrangement of parts is considered obvious, MPEP § 2144.04.VI.C., and KIM already teaches that roller 150 can be positioned at any location (para. 0026). The roller sections as laterally aligned would still perform the same function as before (e.g., rotating wafers), thus yielding predictable results.
Third, it’s well known in the art that two sub-spinning portions can be laterally aligned to and disconnected from each other (see MATSUSHITA). MATSUSHITA teaches a substrate processing apparatus that uses rollers to rotate a plurality of wafers in a bath, just like KIM and the present application. MATSUSHITA teaches two sub-spinning portions (roller 17A and roller 17B, fig. 1-2, para. 0015, 0022; roller 17B and roller 17C, fig. 4-5, para. 0025-27) that are See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
Regarding claim 3, the combination of KIM and MATSUSHITA teaches the apparatus of claim 1. MATSUSHITA teaches that the spinning device can be at a top vertex of the plurality of objects (see fig. 1-5). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination to position roller 150 (comprising roller sections) at the top vertex of the wafers, with reasonable expectation of rotating wafers, for several reasons. First, KIM teaches that roller 150 can be positioned at any location in the bath, provided that it drives the wafers (para. 0026). Second, rearrangement of parts is considered obvious, see MPEP § 2144.04.VI.C. In this case, roller sections of roller 150 rearranged to the top vertex would still perform the same function as before (e.g., rotating wafers), thus yielding predictable results. Third, MATSUSHITA teaches that the spinning device can be at a top vertex of the wafers; one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Regarding claim 4, the combination of KIM and MATSUSHITA teaches the apparatus of claim 1. As explained above, the first and second sub-spinning portions spin the first and second objects. Because each spinning object inherently has a speed, then the speed at which the first sub-spinning portion spins the first object is considered the first speed and the speed at 
Regarding claim 5, the combination of KIM and MATSUSHITA teaches the apparatus of claim 1. As explained above, the first and second sub-spinning portions are rollers (roller sections of roller 150), and the two sub-spinning portions being disconnected is reasonably expected or considered obvious. And because bath 110 contains processing agent (as explained above), this means that each of the first and second sub-spinning portions comprises a roller separated from each other by the processing agent.
Regarding claim 7, the combination of KIM and MATSUSHITA teaches the apparatus of claim 1. KIM teaches wherein the spinning device is attached to a bottom surface of the tank (para. 0026, roller 150 can be positioned at bottom surface of the bath). KIM also teaches that roller 150 can be positioned at any location in the bath (para. 0026).
Regarding claim 9, the combination of KIM and MATSUSHITA teaches the apparatus of claim 1. The combination teaches wherein the first sub-spinning portion is laterally aligned to the second sub-spinning portion along a direction (roller sections aligned on the x-axis direction, see annotated fig. 1 above) that is substantially parallel to another direction that the plurality of objects are aligned (wafers aligned on the x-axis direction, see annotated fig. 1 above).
Regarding claim 21, the combination of KIM and MATSUSHITA teaches the apparatus of claim 1. As explained above, the KIM teaches the first and second sub-spinning portions spin the wafers (para. 0029, the roller sections rotate wafers in different directions). Thus, the 
Regarding claim 24, KIM teaches an apparatus for processing a plurality of objects (an apparatus for processing a plurality of wafers, abstract, para. 0011, 0026, claim 6, fig. 5 provided below; see also annotated fig. 1 below).

    PNG
    media_image1.png
    603
    656
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    617
    750
    media_image2.png
    Greyscale
 
The preamble is non-limiting, because the phrase “for processing a plurality of objects” only recites the purpose of intended use of the claimed invention, and the body of claim 24 fully and intrinsically sets forth all of the limitations of the claimed invention. See MPEP § 2111.02(II). Moreover, the “plurality of objects” are not requisite structures of the claimed apparatus, but rather the articles worked upon by the apparatus. See MPEP § 2115.
KIM’s apparatus comprising: 
non-rotatable rod (guide 140) configured to hold the plurality of objects (as explained above);
a tank (bath 110) and configured to receive the non-rotatable rod (as explained above);
a spinning device (roller 150, fig. 5, para. 0029) to spin the plurality of objects (as explained above);
wherein the spinning device comprises first and second sub-spinning portions (roller 150 comprises a plurality of roller sections) in contact with edges of first and second objects of the plurality of objects, respectively (as explained above).
As explained above, the phrase “configured to hold the plurality of objects” is interpreted as intended use and KIM’s guide 140 performs or is capable of performing the recited function(s).
As explained above, the phrase “configured to receive the non-rotatable rod” is interpreted as intended use and KIM’s bath 110 performs or is capable of performing the recited function(s).
As explained above, the phrase “to spin the plurality of objects” is interpreted as intended use and KIM’s roller 150 performs or is capable of performing the recited function(s).
As explained above, the phrase “in contact with edges of first and second objects of the plurality of objects, respectively” is interpreted as intended use and KIM’s roller sections perform or are capable of performing the recited function(s).
As explained above, it’s reasonably expected that the first sub-spinning portion (a first roller section) is laterally aligned to and disconnected from the second sub-spinning portion (a second roller section). Alternatively, if having the first sub-spinning portion laterally aligned to and disconnected from the second sub-spinning portion is not clearly envisaged within the MATSUSHITA, roller 17A and roller 17B laterally aligned and disconnected, fig. 1-2; roller 17B and roller 17C laterally aligned and disconnected, fig. 4-5); one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
KIM does not explicitly teach: wherein the first sub-spinning portion comprises first and second rollers aligned horizontally to one another. But MATSUSHITA
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify KIM to incorporate wherein the first sub-spinning portion comprises first and second rollers aligned horizontally to one another (as taught by MATSUSHITA), with reasonable expectation of rotating wafers. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The first and second rollers aligned horizontally, as incorporated, would still perform the same function as before (e.g., rotating wafers), yielding predictable results.
Regarding claim 25
Regarding claim 26, the combination of KIM and MATSUSHITA teaches the apparatus of claim 24. 
The combination teaches wherein the first and second rollers (two rollers 17B or two rollers 17C) spin in a same direction. For example, MATSUSHITA teaches that the two roller rods 51 rotate in the same direction (para. 0027, 0029-30); this means the two rollers 17B (one on each rod 51) would rotate in the same direction as each other. Likewise, because rollers 17C rotate in a direction opposite of rollers 17B (see fig. 5, para. 0025-27), the two rollers 17C (one on each rod 51) would rotate in the same direction as each other.
It’s reasonably expected that the first and second rollers (two rollers 17B or two rollers 17C) spin at a same speed. For example, MATSUSHITA teaches that rods 51 are a “pair” (para. 0025) and they appear identical to each other (see fig. 4-5). Also, each rod 51 is connected to a gear 51A (fig. 4, para. 0026), and because the two gears 51A appear the same (see fig. 4; MATSUSHITA does not teach or suggest that they are different) and both are rotated by gear 27 (fig. 4, para. 0026), a person having ordinary skill in the art would understand that the two gears 51A and the two rods 51 rotate at the same speed.
Regarding claim 27, the combination of KIM and MATSUSHITA teaches the apparatus of claim 1. The combination does not explicitly teach: wherein the first sub-spinning portion comprises a plurality of rollers aligned horizontally to one another. But, as explained above, MATSUSHITA teaches a first sub-spinning portion (roller 17C or roller 17B, see fig. 4-5, para. 0025) comprises first and second rollers (two rollers 17C, one on each of two roller rods 51, fig. 4-5; two rollers 17B, one on each of two roller rods 51, fig. 4-5) aligned horizontally to one another. As explained above, it would’ve been obvious to a person having ordinary skill in the art to incorporate wherein the first sub-spinning portion comprises first and second rollers . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of KIM and MATSUSHITA (as applied to claim 1), in further view of CHEN (Chinese Publication CN103839773).
Regarding claim 2, the combination of KIM and MATSUSHITA teaches the apparatus of claim 1. 
Because guide 140 supports a plurality of wafers (para. 0026, 0029), which are separated from each other (see fig. 1-2), it’s reasonably expected that the non-rotatable rod (guide 140) is configured to separate the plurality of objects from one another. The phrase “configured to separate the plurality of objects from one another” is interpreted as intended use because it’s directed to how the non-rotatable rod is used without imposing any structural requirement. Guide 140 perform or are capable of performing the recited function(s), as explained above.
The combination does not explicitly teach the spinning device is attached to the non-rotatable rod. 
CHEN teaches rollers for rotating a wafer, just like KIM, MATSUSHITA, and the present application; thus CHEN is analogous. CHEN teaches a spinning device (roller 400, fig. 1, 3, para. 0022) attached to a support structure that supports the wafer (support column 200, fig. 1, 3, para. 0022).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination to attach the spinning device (roller sections) to the non-rotatable rod (guide 140), with reasonable expectation of See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The rollers attached to the non-rotatable rod would still perform the same function as before (e.g., rotate wafers), thus yielding predictable results.

Claims 16, 18-20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over KIM, in view of  MATSUSHITA and MIYAZAKI (US PGPUB 20070017901).
Regarding claim 16, KIM teaches a system for reducing contamination on a plurality of objects (an apparatus for cleaning a plurality of wafers, abstract, para. 0011, 0026, claim 6, fig. 5 provided below; see also annotated fig. 1 below).

    PNG
    media_image1.png
    603
    656
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    617
    750
    media_image2.png
    Greyscale
 
The preamble is non-limiting, because the phrase “for reducing contamination on a plurality of objects” only recites the purpose of intended use of the claimed invention, and the body of claim 16 fully and intrinsically sets forth all of the limitations of the claimed invention. See MPEP § 2111.02(II). For example, the “processing agent” recited in the body can perform “processing.” Moreover, the “plurality of objects” are not requisite structures of the claimed apparatus, but rather the articles worked upon by the apparatus. See MPEP § 2115.
KIM’s system comprises a process tool comprising: 
a non-rotatable rod (guide 140) configured to contact and hold the plurality of objects (as explained above);
a tank comprising a processing agent (various solutions such as dilute HF, HCl, ozone, and DI water in bath 110) and configured to receive the non-rotatable rod (as explained above);
a spinning device (roller 150, fig. 5, para. 0029) configured to spin the plurality of objects (as explained above);
wherein the spinning device comprises first and second sub-spinning portions (roller 150 comprises a plurality of roller sections) in contact with edges of first and second objects of the plurality of objects, respectively (as explained above).
As explained above, the phrase “configured to contact and hold the plurality of objects” is interpreted as intended use and KIM’s guide 140 performs or is capable of performing the recited function(s).
As explained above, the phrase “configured to receive the non-rotatable rod” is interpreted as intended use and KIM’s bath 110 performs or is capable of performing the recited function(s).
As explained above, the phrase “in contact with edges of first and second objects of the plurality of objects, respectively” is interpreted as intended use and KIM’s roller sections perform or are capable of performing the recited function(s).
As explained above, it’s reasonably expected that the first sub-spinning portion (a first roller section) is laterally aligned to and disconnected from the second sub-spinning portion (a second roller section). Alternatively, if having the first sub-spinning portion laterally aligned to and disconnected from the second sub-spinning portion is not clearly envisaged within the teachings of KIM, it still would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to do so, with reasonable expectation of rotating wafers, for several reasons. First, making something separable is considered obvious, MPEP § 2144.04.V.C., and KIM already teaches a plurality of roller sections. Second, because KIM teaches that it’s desirable to position roller 150 (which comprises a plurality of roller sections) at the bottom surface of the bath (para. 0026), so positioning those roller sections at the bottom surface of the bath would mean they are laterally aligned. Moreover, rearrangement of parts is considered obvious, MPEP § 2144.04.VI.C., and KIM already teaches that roller 150 can be positioned at any location (para. 0026). Third, it’s well known in the art that two sub-spinning portions can be laterally aligned to and disconnected from each other (see MATSUSHITA, roller 17A and roller 17B laterally aligned and disconnected, fig. 1-2; roller 17B and roller 17C laterally aligned and disconnected, fig. 4-5); one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
The combination does not explicitly teach that
The spinning device is configured to spin the objects “based on a control signal”;
“a control device configured to determine the control signal for the spinning device, wherein the control signal comprises a spin speed for the spinning device”; and 
“a communication device configured to transmit the control signal from the control device to the spinning device.”
MIYAZAKI teaches a wafer-processing apparatus that rotates wafers in a tank containing liquid (see abstract, fig. 1-2, para. 0082-83), just like KIM, MATSUSHITA, and the present application. Thus MIYAZAKI is analogous. MIYAZAKI teaches a process tool (apparatus, abstract, fig. 1-2, para. 0082-83) comprising a spinning device (rods 16, fig. 1-2) configured to spin the one or more objects (rotate wafers 30, see fig. 1-2, para. 0083) based on a control signal (para. 0093, automatic control of rotation according to a program). Moreover, MIYAZAKI teaches a control device (personal computer, para. 0093) that’s configured to determine the control signal (conduct automatic control according to a program, para. 0093) for the spinning device (controlling rotation of rod 16 via drive motor 38), wherein the control signal comprises a spin speed (controlling rotation speed of drive motor 38, para. 0093; the motor is connected to rod 16, see fig. 3(a), para. 0092) for the spinning device (rod 16).
MIYAZAKI inherently teaches that its system comprises a communication device configured to transmit the control signal (instruction from the program, para. 0093) from the control device (personal computer) to the spinning device (rod 16), for at least two reasons. First, MIYAZAKI teaches that the personal computer can be provided separately from the BOX80 (para. 0093)—in which rods 16 and drive motor 38 are located (see fig. 1)—and the personal computer automatically controls the rotation of motor 38 (and in turn rods 16) according to a program (para. 0093). For the personal computer to exercise such control, it must transmit the instructions (i.e., “control signal”) to the motor 38 and rods 16. Thus, MIYAZAKI’s system 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KIM and MATSUSHITA to incorporate a control device for controlling the spinning device and a communication device for transmitting control signal from the control device to the spinning device (as taught by MIYAZAKI), with reasonable expectation of enhancing wafer processing and automating the spinning, for several reasons. First, automating an activity is considered obvious. See MPEP § 2144.04.III. KIM already teaches using a spinning device to rotate wafers; automating this activity via a control device would be considered obvious. Second, it’s well known in the art that a control device can conduct automatic control of the spinning device according to a program and the communication device transmits instructions from the control device to the spinning device to execute the program (see MIYAZAKI). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The control device and communication device as incorporated would perform the same functions as before (e.g., controlling the spinning device), thus yielding predictable results.
The phrase “configured to spin the plurality of objects based on a control signal” is interpreted as intended use because it’s directed to how the spinning device is used without imposing any structural requirement. As explained above, the plurality of objects are articles worked upon by the apparatus. In the combination of KIM, MATSUSHITA, and MIYAZAKI, the roller performs or is capable of performing the recited function(s), as explained above.
The phrase “configured to transmit the control signal from the control device to the spinning device” is interpreted as intended use because it’s directed to how the communication device is used without imposing any structural requirement. In the combination of KIM, MATSUSHITA, and MIYAZAKI, the communication device performs or is capable of performing the recited function(s), as explained above.
Regarding claim 18, the combination of KIM, MATSUSHITA, and MIYAZAKI teaches the system of claim 16. The combination teaches wherein the spinning device (roller sections) is configured to extend along a direction (roller sections aligned on the x-axis direction, see annotated fig. 1 above) that the plurality of objects are aligned (wafers aligned on the x-axis direction, see annotated fig. 1 above). The phrase “configured to extend along a direction that the plurality of objects are aligned” is interpreted as intended use because it’s directed to how the spinning device is used without imposing any structural requirement. Also as explained above, the objects are not requisite structures of the claimed apparatus but rather the articles worked upon. In the combination of KIM, MATSUSHITA, and MIYAZAKI, the spinning device performs or is capable of performing the recited function(s), as explained above.
Regarding claim 19
Regarding claim 20, the combination of KIM, MATSUSHITA, and MIYAZAKI teaches the system of claim 16. Although the combination does not teach that that the control signal is transmitted through one or more of a local area network (LAN) and a WiFi network, it’s well known in the computer arts to use a LAN or WiFi network to transmit control signal from a computer. Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination—with reasonable expectation of success—to incorporate a local area network (LAN) or a WiFi network. Using a LAN or WiFi network to transmit control signal from a computer is conventional, and one skilled  in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP §§ 2143, A. and 2143.02.
Regarding claim 28, the combination of KIM, MATSUSHITA, and MIYAZAKI teaches the system of claim 16.
As explained above, MATSUSHITA teaches a first sub-spinning portion (roller 17C or roller 17B, see fig. 4-5, para. 0025) comprises first and second rollers (two rollers 17C, one on each of two roller rods 51, fig. 4-5; two rollers 17B, one on each of two roller rods 51, fig. 4-5) aligned horizontally to one another. As explained above, it would’ve been obvious to a person having ordinary skill in the art to incorporate wherein the first sub-spinning portion comprises first and second rollers aligned horizontally to one another (as taught by MATSUSHITA), with reasonable expectation of rotating wafers. 
As explained above, the combination teaches wherein the first and second rollers (two rollers 17B or two rollers 17C) spin in a same direction. For example, MATSUSHITA teaches 
As explained above, it’s reasonably expected that the first and second rollers (two rollers 17B or two rollers 17C) spin at a same speed. For example, MATSUSHITA teaches that rods 51 are a “pair” (para. 0025) and they appear identical to each other (see fig. 4-5). Also, each rod 51 is connected to a gear 51A (fig. 4, para. 0026), and because the two gears 51A appear the same (see fig. 4; MATSUSHITA does not teach or suggest that they are different) and both are rotated by gear 27 (fig. 4, para. 0026), a person having ordinary skill in the art would understand that the two gears 51A and the two rods 51 rotate at the same speed.
The combination does not explicitly teach: “a third roller”; the first and second rollers are aligned “higher than the third roller”; the third roller “spin at a same speed and in a same direction” as the first and second rollers. But as explained above, it would’ve been obvious to a person having ordinary skill in the art to incorporate a third roller positioned lower than the first and second rollers, with reasonable expectation of rotating wafers. That’s because duplication of parts and rearrangement of parts are considered obvious. MPEP § 2144.04.VI. It’s already known in the art that a sub-spinning portion can comprise multiple rollers (see MATSUSHITA) and the rollers can be positioned anywhere so long as it rotates the wafer (see KIM). Here, a third roller as incorporated and positioned below the first and second rollers would still perform the same wafer-rotating function, thus yielding predictable results. In the resulting combination, because the third roller is a duplicate of the first and second rollers, it would also spin at the same speed and in the same direction as the first and second rollers.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of KIM, MATSUSHITA, and MIYAZAKI (as applied to claim 16), in further view of CHEN.
Regarding claim 17, the combination of KIM, MATSUSHITA, and MIYAZAKI teaches the system of claim 16.
As explained above, because guide 140 supports a plurality of wafers (para. 0026, 0029), which are separated from each other (see fig. 1-2), it’s reasonably expected that the non-rotatable rod (guide 140) is configured to separate the plurality of objects from one another. As explained above, the phrase “configured to separate the plurality of objects from one another” is interpreted as intended use and guide 140 perform or are capable of performing the recited function(s).
The combination does not explicitly teach the spinning device is attached to the non-rotatable rod. 
As explained above, CHEN teaches a spinning device (roller 400, fig. 1, 3, para. 0022) attached to a support structure that supports the wafer (support column 200, fig. 1, 3, para. 0022). As explained above, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination to attach the spinning device (roller sections) to the non-rotatable rod (guide 140), with reasonable expectation of supporting and rotating the wafers, for several reasons. First, making parts integral is considered obvious. MPEP § 2144.04.V.B. Second, it’s well known in the art to attach a spinning device to a support structure (see CHEN); one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.

Claims 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KIM and MATSUSHITA (as applied to claims 1 and 21), in further view of SAKAGUCHI (US Patent 6337030).
Regarding claim 22, the combination of KIM and MATSUSHITA teaches the apparatus of claim 21.
The combination does not explicitly teach: wherein the first sub-spinning portion is further configured to spin a third object of the plurality of objects at the first direction, wherein the third object is laterally adjacent to the first object.
But it’s well known in the art that a roller can rotate a plurality of wafers. For example, SAKAGUCHI—which teaches using rollers to rotate wafers in a bath, just like KIM, MATSUSHITA and the present application—teaches that one roller (wafer rotating rod 11, fig. 1-3, col. 5 line 7-15) can rotate a plurality of wafers (see fig. 1-3). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KIM and MATSUSHITA to have a sub-spinning portion (e.g., the first sub-spinning portion) rotate a plurality of wafers, with reasonable expectation of rotating wafers. KIM teaches that various changes can be made to its invention (para. 0033) and it’s well known in the art that a roller can rotate a plurality of wafers (see SAKAGUCHI). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR
In the resulting combination (see, e.g., annotated fig. 1 below), the first sub-spinning portion would spin a third object at the first direction, wherein the third object is laterally adjacent to the first object. The phrase “configured to spin a third object of the plurality of objects at the first direction, wherein the third object is laterally adjacent to the first object” is interpreted as intended use because it’s directed to how the sub-spinning portion is used without imposing any structural requirement. In the combination of KIM, MATSUSHITA and SAKAGUCHI, the first sub-spinning portion performs or is capable of performing the recited function(s), as explained above.

    PNG
    media_image3.png
    710
    784
    media_image3.png
    Greyscale

Regarding claim 23, the combination of KIM and MATSUSHITA teaches the apparatus of claim 1.
The combination does not explicitly teach: wherein the first sub-spinning portion is further in contact with a third object of the plurality of objects, wherein the third object is laterally between the first and second objects.
But, as explained above, it’s well known in the art that a roller can rotate a plurality of wafers. For example, SAKAGUCHI teaches that one roller (wafer rotating rod 11, fig. 1-3, col. 
In the resulting combination (see, e.g., annotated fig. 1 above), the first sub-spinning portion would be in contact with a third object, wherein the third object is laterally between the first and second objects. The phrase “in contact with a third object of the plurality of objects, wherein the third object is laterally between the first and second objects” is interpreted as intended use because it’s directed to how the sub-spinning portion is used without imposing any structural requirement and because the objects are articles worked upon by the claimed apparatus. In the combination of KIM, MATSUSHITA and SAKAGUCHI, the first sub-spinning portion performs or is capable of performing the recited function(s), as explained above.
Regarding claim 25, the combination of KIM and MATSUSHITA teaches the apparatus of claim 24. The combination does not explicitly teach: wherein the first sub-spinning portion further comprises a third roller, wherein the third roller is positioned lower than the first and second rollers. But SAKAGUCHI teaches a third roller (one of the lower rods 11, fig. 1-2) positioned lower than the first and second rollers (one of the higher rods 11, fig. 1-2). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination to incorporate wherein the first sub-spinning portion further comprises a third roller positioned lower than the first and second rollers (as taught by SAKAGUCHI), with reasonable expectation of rotating wafers. Having a third roller positioned lower than two rollers is well known in the art; one skilled in the art could have combined the elements as claimed by known methods with no change in their respective See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, a third roller as incorporated and positioned below the first and second rollers would still perform the same wafer-rotating function, thus yielding predictable results.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of KIM, MATSUSHITA and MIYAZAKI (as applied to claim 16), in further view of SAKAGUCHI.
Regarding claim 28, the combination of KIM, MATSUSHITA, and MIYAZAKI teaches the system of claim 16.
As explained above, MATSUSHITA teaches a first sub-spinning portion (roller 17C or roller 17B, see fig. 4-5, para. 0025) comprises first and second rollers (two rollers 17C, one on each of two roller rods 51, fig. 4-5; two rollers 17B, one on each of two roller rods 51, fig. 4-5) aligned horizontally to one another. As explained above, it would’ve been obvious to a person having ordinary skill in the art to incorporate wherein the first sub-spinning portion comprises first and second rollers aligned horizontally to one another (as taught by MATSUSHITA), with reasonable expectation of rotating wafers. 
As explained above, the combination teaches wherein the first and second rollers (two rollers 17B or two rollers 17C) spin in a same direction. For example, MATSUSHITA teaches that the two roller rods 51 rotate in the same direction (para. 0027, 0029-30); this means the two rollers 17B (one on each rod 51) would rotate in the same direction as each other. Likewise, because rollers 17C rotate in a direction opposite of rollers 17B (see fig. 5, para. 0025-27), the two rollers 17C (one on each rod 51) would rotate in the same direction as each other.
As explained above, it’s reasonably expected that the first and second rollers (two rollers 17B or two rollers 17C) spin at a same speed. For example, MATSUSHITA teaches that rods 51 are a “pair” (para. 0025) and they appear identical to each other (see fig. 4-5). Also, each rod 51 is connected to a gear 51A (fig. 4, para. 0026), and because the two gears 51A appear the same (see fig. 4; MATSUSHITA does not teach or suggest that they are different) and both are rotated by gear 27 (fig. 4, para. 0026), a person having ordinary skill in the art would understand that the two gears 51A and the two rods 51 rotate at the same speed.
The combination does not explicitly teach: “a third roller”; the first and second rollers are aligned “higher than the third roller”; the third roller “spin at a same speed and in a same direction” as the first and second rollers. But SAKAGUCHI teaches a third roller (one of the lower rods 11, fig. 1-2) positioned lower than the first and second rollers (one of the higher rods 11, fig. 1-2), and they all rotate in the same direction and at the same speed (see fig. 4, col. 6 line 1-2). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to incorporate a third roller positioned lower than the first and second rollers, wherein all three rollers rotate in the same direction at the same speed (as taught by SAKAGUCHI), with reasonable expectation of rotating wafers. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, a third roller as incorporated and positioned below the first and second rollers would still perform the same wafer-rotating function, thus yielding predictable results.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example:
JP2000183026 to HIRAISHI (teaching different rollers spinning different wafers in different directions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714